UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                 )
CHRISTOPHER JAMAL FIELDS,                        )
                                                 )
        Plaintiff,                               )
                                                 )
                v.                               )                 Civil Action No. 11-422 (BAH)
                                                 )
CFSA,                                            )
                                                 )
        Defendant.                               )
                                                 )

                                 MEMORANDUM OPINION

        The Plaintiff commenced this action against the District of Columbia Child and Family

Services Agency, alleging that the Defendant violated the 14th Amendment to the United States

Constitution by placing the Plaintiff’s daughter into a foster home without first contacting the

Plaintiff or giving the Plaintiff “any options until weeks after the process was complete.”

Compl. at 1–2, ECF No. 1. The Defendant moved to dismiss the case on May 10, 2011. Def.

Child & Family Servs. Agency’s Mot. to Dismiss the Compl., ECF No. 8. The Court ordered the

Plaintiff to respond to the Defendant’s dispositive motion on or before June 24, 2011, warning

that failure to respond in a timely manner could result in the Defendant’s motion being granted

as conceded. Order, ECF No. 9. To date, the Plaintiff has not filed a response to the

Defendant’s motion. The Court will therefore grant the Defendant’s motion to dismiss as

conceded and dismiss this case. See D.D.C. LCvR 7(b). A separate order consistent with this

Memorandum Opinion shall issue this date.

                                                             /s/Beryl A. Howell
                                                             BERYL A. HOWELL
                                                             United States District Judge